Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Daniel Anders, Appellant                              Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 23599).
No. 06-12-00207-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to strike the
$775.00 in attorney’s fees in the assessed court costs. As modified, the judgment of the trial
court is affirmed.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED JULY 25, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk